Opinión disidente del
Juez Asociado Señor Ramírez Bages
San Juan, Puerto Rico, a 6 de junio de 1968
Disiento de la conclusión mayoritaria al efecto de que no procedía desestimar la reconvención contra el municipio debido a que se radicó fuera del término prescrito por el Art. 96 de la Ley Municipal de 1960 (21 L.P.R.A. sec. 1603). Las razones que me obligan a disentir son las siguientes:
(1) El récord del caso demuestra que el accidente ocu-rrió en 14 de julio de 1964. La demanda del municipio se radicó en 9 de septiembre de 1964. El recurrente solicitó prórroga de 15 días para contestarla, en 25 de septiembre de 1964, porque tenía “necesidad de hacer ciertas investiga-ciones para poder hacer las alegaciones correspondientes co-rrectamente.” En lugar de actuar dentro de dicha prórroga, el recurrente vino a radicar su escrito de contestación y re-convención en 23 de octubre de 1964, o sea, a los 101 días de ocurrido el accidente. El reconvencionista tuvo por lo tanto 33 días desde que se radicó la demanda del municipio hasta que venció el término para el perjudicado notificar a dicho municipio del accidente y de sus daños, es decir una amplia oportunidad para cumplir con el requisito de noti-ficación del referido Art. 96 de la Ley Municipal.
(2) No obstante los propósitos para los cuales se re-quiere la notificación relacionados por el compañero Juez Blanco Lugo en la opinión de mayoría en este caso y en su opinión en Mangual v. Tribunal Superior, 88 D.P.R. 491, 494 (1963), dicho Juez, en Mangual, supra, concluyó que “en Puerto Rico, el requisito de notificación es una condición previa de cumplimiento estricto.” (Énfasis nuestro.) En con-sonancia con esta norma es obvio que el Art. 96 claramente limita dicho requisito de notificación a los casos de accidentes *182u otras actuaciones que ocasionan daños a la persona o a la propiedad de otro de los cuales se puede responsabilizar a un municipio, y que el referido requisito sólo beneficia al municipio que se trata de responsabilizar por los daños oca-sionados. De ahí que en Rosario Quiñones v. Municipio de Ponce, 92 D.P.R. 586 (1965), nos negáramos a aplicar dicho requisito en una acción de reclamación de daños y perjuicios por quebrantamiento de contrato y en García v. Northern Assurance Co., 92 D.P.R. 245 (1965), sostuviéramos que el requisito en cuestión sólo aprovecha al municipio mas no a su compañía aseguradora.
(3) El requisito de notificación a que se refiere el Art. 96 de la Ley Municipal cubre “reclamaciones de cualquier clase.” No contiene autoridad para prorrogar el término de 90 días como la contiene la ley de Nueva York de donde adoptamos esta legislación, ni autoridad para renunciar el requisito de notificación' como se provee en la legislación en otras juris-dicciones. Entiendo que cubre una reconvención pues ésta no es más que otra manera de hacer una “reclamación” al municipio y se gobierna por las mismas reglas de una de-manda. Bank of United States v. Frost, 255 N.Y.S. 763 (N.Y. 1932).
(4) Los casos de Guzmán Muñoz v. Comisión Industrial, 85 D.P.R. 700 (1962), y Faulkner v. Nieves, 76 D.P.R. 434 (1954), no son aplicables a la situación que nos ocupa pues, como indica el Juez Blanco Lugo en el escolio 8 de su opinión en Mangual, supra, estos casos “plantean un problema dis-tinto pues en los mismos estaban envueltos requisitos de no-tificación en relación con pólizas de seguro, en que la inter-pretación debe favorecer al asegurado.” Véanse, además, Cuebas Fernández v. P.R. Insurance Co., 85 D.P.R. 626 (1962); Pons v. Rivera Santos, 85 D.P.R. 524 (1962).
(5) Es sólo en casos excepcionales en que los tribunales han concluido. que el municipio queda impedido por su con-*183ducta de invocar el derecho de notificación. Son los siguien-tes:
(a) Tillman v. City of Pompano Beach, 100 So.2d 53 (Fla. 1957).
En este caso el reclamante demandó a la ciudad por daños a su automóvil. La ley disponía, como condición previa el mantenimiento de una demanda contra la ciudad, notifi-cación escrita a la asamblea o al alcalde dentro de los 30 días después del daño. El demandante alegó que en el mo-mento de ocurrir el accidente el alcalde y miembros de la asamblea se encontraban cerca, fueron al sitio de los hechos, interrogaron al demandante e hicieron una investigación total del accidente. Luego el alcalde discutió el asunto con él, aceptó la responsabilidad de la ciudad y sólo quedaba por resolver la cuestión de los daños. Descansando en eso, el demandante no notificó al municipio dentro del tiempo regla-mentario.
El tribunal resolvió que bajo esas circunstancias la ciu-dad estaba impedida (estoppel) de invocar la defensa.
No obstante, el tribunal dice que están conscientes que la mayoría de las jurisdicciones no siguen esa posición, pero que en vista de las circunstancias excepcionales del caso creen que es más justo resolver en ese sentido. Tres de los siete jueces del tribunal disintieron.
(b) Phillips v. City of Abilene, 195 S.W.2d 147 (Texas 1946).
Este caso resuelve que el requisito de notificación es de cumplimiento estricto.
(c) Cawthorn v. City of Houston, 231 S.W. 701 (Texas 1921).
En este caso, luego del accidente, el demandante fue vi-sitado por uno de los comisionados de la ciudad, y le ofreció un documento escrito que el demandante firmó, relacionado con los daños del demandante y la compensación. Fue invi-*184tado por este señor para que compareciera ante la comisión de la ciudad para ajustar y transar la reclamación; que ellos aceptaron la reclamación y “verían qué podían hacer por él”) que él entendió que la ciudad había renunciado al requisito de notificación. (Énfasis nuestro.)
El tribunal analiza la situación y llega a la conclusión que en este caso el municipio estaba impedido de invocar la defensa. Sobre la cuestión de renuncia, dice que como el estatuto no prohíbe la renuncia, el alcalde o la comisión, pueden, si así lo desean, renunciar al requisito de notifica-ción.
La renuncia, en derecho, equivale a dejar de alegar o defender voluntariamente un derecho que se tiene. El caso no resuelve si de acuerdo con los hechos particulares de este caso, en efecto hubo una renuncia. Sólo decide que si la conducta del municipio (ciudad) equivalía a darle al deman-dante un cierto grado de seguridad, motivándolo a creer que el municipio había renunciado al requisito de notificación y que una persona prudente y normal en circunstancias simi-lares hubiera creído lo mismo, entonces la ciudad estaría impedida de invocar la defensa.
Las circunstancias excepcionales a que se refieren los anteriores casos no prevalecen en el que nos ocupa, pues por el contrario, el reconvencionista tuvo amplia oportunidad y suficiente tiempo para cumplir con el Art. 96 de la Ley Municipal notificando al municipio de los daños que le oca-sionó el accidente antes de los 90 días de ocurrido, y antes de radicar su reconvención. Además, esta doctrina de impe-dimento sólo ha sido adoptada en una minoría de la juris-dicciones en que se ha estatuido el requisito de notificación. Municipality — Notice of Injury—Waiver, 65 A.L.R.2d 1278.
En el caso ante nos, ningún funcionario del municipio hizo al recurrente representación alguna indicativa de que el municipio admitía su responsabilidad, de que no habría necesidad de litigar y que la cuestión de los daños se aten-*185dería cuando se determinara su cuantía. En Tillman (el tribunal se dividió cuatro a tres), se concluyó que el lesio-nado fue inducido a no notificar por estas representaciones. En el caso que nos ocupa, por el contrario, el municipio sig-nificó elocuentemente una actitud adversativa al radicar su demanda contra el recurrente. Tres de los siete jueces en Tillman concluyeron que los funcionarios de un municipio no tienen facultad para obligarlo mediante la renuncia o el impedimento de invocar una defensa estatutoria. Las cir-cunstancias en Cawthorn son muy parecidas a las de Tillman y, por lo tanto, muy distintas a las del caso ante nos. Contrario a Tillman y Cawthorn, el tribunal de Nueva York, en Rudolph v. New York, 77 N.Y.S.2d 788 (1947), dijo que “El propósito del estatuto, obviamente, es proteger al muni-cipio del fraude que surge de reclamaciones viejas y de la posible confabulación de empleados públicos corruptos y, por lo tanto, los requisitos del estatuto sobre notificación no se pueden renunciar.”
(6) Es cierto que estamos en libertad de adoptar aque-llas normas que conformen mejor con nuestra situación local. Pero la norma adoptada por la gran mayoría de las jurisdic-ciones en circunstancias similares, y por aquella de donde proviene nuestro estatuto, debe tener valor persuasivo en nosotros.
Nuestro Art. 96 tuvo su origen en la sec. 50e de la Ley Municipal General de Nueva York, McKinney’s Consolidated Law of New York, libro 23, págs. 97-99, que expresamente contiene una disposición que permite a los tribunales conce-der autorización para hacer la notificación aun después de expirado el término de 90 días previa demostración de justa causa para la demora. Es significativo que este inciso no se incorporó a nuestra ley.
Interpretando esa disposición se ha resuelto en Nueva York que el no cumplir con el requisito de notificación dentro del tiempo establecido, hace la reclamación desestimable por *186no alegar una causa de acción. Sus requisitos no pueden ser renunciados. La notificación ha de interpretarse estricta-mente a los efectos de que es condición previa para poder demandar. Rudolph v. New York, supra. El conocimiento por el cuerpo municipal, o sus oficiales, del daño, o de los hechos, que se requieren establecer en la notificación, no impide, ni se podrá entender como una renuncia del requisito de notificación. Broome County v. Binghamton Taxicab, 75 N.Y.S.2d 423 (1947). Véase, además, 40 New York Jurisprudence, §§ 1060-1077.
En Nueva York, bajo la sec. 50e de la Ley Municipal General se ha resuelto que el hecho de que sea el municipio el que inicie la acción, no releva a un reconvencionista del requisito de notificación. County of Nassau v. Wolfe, 273 N.Y.S.2d 984 (1966). Sostiene el Juez Blanco Lugo que tal caso es distinguible al de autos por cuanto en el de Nueva York el municipio inició la acción después de transcurrido el término y que en el de autos ésta fue iniciada por el Mu-nicipio de Bayamón a los 52 días de los hechos.
Creemos que en Wolfe, las circunstancias ameritaban, con mayor razón que en el que nos ocupa, el haber impedido al municipio de invocar la defensa de la falta de notificación pues el municipio esperó a que venciera el término de noti-ficación para radicar su reclamación y sin embargo se dijo que el reconvencionista no quedaba relevado de notificar su reclamación dentro del término fijado por ley. En el que nos ocupa, por el contrario, el reconvencionista tuvo amplia opor-tunidad, luego de radicada la demanda del municipio dentro del término prescrito por la notificación de notificar al mu-nicipio de sus daños con motivo del accidente en cuestión y no lo hizo.
En el caso de Broome County, supra, el Estado inició la acción contra el dueño y el conductor de un vehículo. Ambos reconvencionaron al municipio. Se desestimó porque la noti-ficación que hicieron en tiempo no cumplía con los requisitos *187establecidos en la sec. 50e. Se dijo allí que el hecho de que la reclamación se interponga por vía de reconvención es inmaterial.
(7) Consideremos ahora los propósitos para los cuales se requiere la notificación, enumerados por el compañero Juez Blanco Lugo, en Mangual, supra.
Primer propósito señalado: Investigación de hechos que dan origen a la reclamación.
El hecho de que la reclamación contenida en una recon-vención compulsoria surja del mismo evento que originó la demanda del adversario, en este caso el Municipio de Baya-món, no implica necesariamente que por ello dicha parte adversa haya podido investigar todos los hechos que giran alrededor de la reclamación alegada por vía de reconvención. La reconvención compulsoria puede levantar cuestiones que haga necesario una investigación ulterior, investigación sobre hechos que posiblemente no tuviera ante sí el municipio de-mandante al iniciar su acción.
Segundo propósito: Desalentar reclamaciones infundadas. La reconvención es una alegación que expone una solicitud de remedio tal como lo es una demanda. Regla 6.1 de Procedimiento Civil. La reconvención contiene una reclamación contra la parte adversa. Regla 11.1 de Procedimiento Civil. De modo que es posible que una reconvención, compulsoria o permisible, contenga una reclamación infundada. Estas reclamaciones infundadas se desalientan por medio de la no-tificación escrita previamente hecha por el reclamante donde hace constar la fecha, sitio, causa y naturaleza del daño, la cuantía de la compensación o el tipo de remedio que sea adecuado al daño sufrido, los testigos, la dirección del recla-mante y el lugar donde primero recibió tratamiento médico.
Tercer propósito: Propiciar un pronto arreglo de las re-clamaciones. La consecución de este propósito se hubiese fa-cilitado de haber dado el recurrido-recurrente la notificación en cuestión.
*188Cuarto propósito: Permitir la inspección inmediata del lugar del accidente antes de que ocurran cambios.
Es razonable pensar que dicha inspección fue hecha por el municipio demandante como parte de la búsqueda de evi-dencia que apoyara su caso.
Quinto propósito: Descubrir nombres de personas con co-nocimiento de los hechos y entrevistarlas mientras su re-cuerdo es confiable.
Esto lo puede conseguir la parte adversa mediante inte-rrogatorios al demandado-reconvencionista. Regla 30 de Pro-cedimiento Civil. La cuestión es que indicando los nombres de personas con conocimiento de los hechos en la notificación previa, el municipio tiene más tiempo para preparar su defensa y estas personas tienen los hechos más frescos en su memoria.
Sexto propósito: Permitir oportunamente la provisión de la reserva necesaria en el presupuesto anual.
Séptimo propósito: Mitigar el importe de los daños su-fridos mediante el oportuno ofrecimiento de tratamiento mé-dico y de facilidades para hospitalizar al perjudicado.
No tenemos duda alguna que estos dos últimos propósi-tos se hubiesen cumplido mejor y más efectivamente de haber recibido el municipio la notificación requerida del accidente y de los daños sufridos.
(8) Sostiene la opinión mayoritaria que la notificación en cuestión no es un requisito jurisdiccional; que es un ele-mento esencial de la reclamación del demandante (el recon-vencionista en el presente caso) que debe ser alegado y probado, pero que la omisión de alegarlo y probarlo debe ser levantada como cualquier otra defensa no privilegiada; y, por último, que tal cuestión no puede ser levantada por primera vez en apelación como se hizo en el presente caso.
Veamos los casos citados en apoyo de esta conclusión.
*189En Heck v. City of Knoxville, 88 N.W.2d 58 (Iowa 1958), se trataba de un estatuto que proveía que las acciones había que radicarías dentro de determinado tiempo excepto las basadas en daños a la persona o a la propiedad las que de-berán radicarse dentro de tres meses de surgir la causa de acción, a menos que se notifique al municipio del suceso den-tro de 60 días de haber ocurrido la lesión. Tal estatuto es claramente uno de prescripción y, por lo tanto, la notifica-ción no puede considerarse un requisito jurisdiccional.
Los casos de City of South Norfolk v. Dail, 47 S.E.2d 405 (Va. 1948) y Daniel v. City of Richmond, 100 S.E.2d 763 (Va. 1957), son pronunciamientos del mismo tribunal inter-pretando un estatuto que dispone que no se “Tnantendrá ninguna acción en contra de una ciudad basada en daños a persona o propiedad ... a menos que se notifique a ésta de la naturaleza de la reclamación dentro de 60 días de haber surgido la causa de acción.” (Énfasis nuestro.) Estos casos revocaron la anterior doctrina prevaleciente en el estado de Virginia de que la notificación era un requisito jurisdic-cional porque el tribunal en Dail, supra, concluyó que tal doctrina era dura e irrazonable y debía modificarse.
En Hogan v. City of Beloit, 184 N.W. 687 (Wis. 1921), no se resolvió que el requisito de tal notificación no era juris-diccional. Por el contrario, en dicho caso se concluyó que dicho requisito es una condición precedente al comienzo de la acción y si no se cumple, la acción no puede prosperar. La falta de cumplimiento con el requisito de notificación se alegó en este caso mediante excepción previa la cual se sostuvo.
Por el contrario, en jurisdicciones donde prevalece un estatuto de notificación en lenguaje similar al Art. 96 de la preseriptivo dentro del cual hay que radicar la acción sino Ley Municipal, se ha dicho que no se trata de un período que la notificación es una condición precedente a la radica-ción de la acción y que el no alegar y probar que se hizo la *190notificación es un defecto fatal el cual se puede aducir des-pués de la sentencia. Galloway v. Winchester, 184 S.W.2d 890 (Ky. 1945); Thompson v. Charleston, 191 S.E. 547 (W.Va. 1937); Thompson v. Chattanooga, 226 S.W. 184 (Tenn. 1920); Berry v. City of Helena, 182 Pac. 117 (Mont. 1919).
En el estado de Nueva York, de donde copiamos el Art. 96 de la Ley Municipal, su más alto tribunal ha dicho que el lenguaje del estatuto no provee una mera defensa a la ciudad sino que se trata de una condición precedente que prohibe toda acción hasta que la notificación se haya hecho; que no le provee una defensa a la ciudad que depende de ser invocada sino que expresamente prohibe la iniciación de acción alguna hasta que se haya cumplido con el requisito preliminar de notificación. Dictaminó dicho tribunal, además, que el no cumplimiento con dicho requisito puede levantarse en cual-quier etapa del procedimiento. Reinig v. City of Buffalo, 6 N.E. 792 (N.Y. 1886). Véase, además, McLean v. City of Spirit Lake, 430 P.2d 670 (Idaho 1967).
De lo expuesto resulta obvio que ni el lenguaje del Art. 96 de la Ley Municipal ni su propósito son análogos a la de-fensa de prescripción de acciones o de cualquier otra defensa general o especial sujetas a condiciones subsiguientes a la iniciación de la causa de acción y que son susceptibles de no invocarse y hasta de renunciarse expresa o implícitamente. Bajo el supuesto del referido Art. 96 al disponer que “No podrá iniciarse acción judicial de clase alguna ... si no se hubiese efectuado la notificación . . .” el requisito de noti-ficación es, sin lugar a dudas, una condición precedente, un requisito esencial, sin el cumplimiento del cual no puede responsabilizarse al municipio ni iniciarse acción alguna en su contra en los casos de reclamaciones por daños a personas o propiedades. De ahí que concluya, contrario al criterio de la mayoría, que el incumplimiento del requisito de notifica-ción puede aducirse por primera vez en apelación pues ne-cesariamente es un requisito jurisdiccional.
*191En vista de lo expuesto creo que hemos debido confirmar el dictamen del tribunal de instancia que desestimó la recon-vención en este caso por haberse radicado luego de expirado el término prescrito por el Art. 96 de la Ley Municipal.